Citation Nr: 0721706	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-07 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for lumbar spine disability.

2.  Entitlement to a disability evaluation in excess of 10 
percent for graphospasm of the left hand.

3.  Entitlement to a disability evaluation in excess of 10 
percent for graphospasm of the right hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had over 20 years of active military service that 
ended in retirement in May 1977.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2004 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, 
that assigned 10 percent disability evaluations for service-
connected graphospasm of the left and right hand, 
respectively, and that denied an increased evaluation for 
lumbar spine disability, evaluated as 10 percent disabling. 

The veteran provided testimony to the undersigned Veterans 
Law Judge via videoconference hearing in April 2007.  A copy 
of the transcript has been associated with the file.


FINDINGS OF FACT

1.  There is no evidence that the veteran's lumbar spine 
disability results in forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis; or, intervertebral disc syndrome.

2.  There is no evidence of limitation of motion of the 
fingers of the veteran's left hand; and, any functional 
impairment of the left hand has been attributed to 
nonservice-connected carpal tunnel syndrome.

3.  The veteran's severe functional impairment of the right 
hand with limitation of flexion of all fingers, diminished 
hand strength, and neurological deficits are the residuals of 
a nonservice-connected cerebrovascular accident and not his 
service- connected graphospasm.


CONCLUSIONS OF LAW

1.  The criteria for assigning a disability evaluation in 
excess of 10 percent for lumbar spine disability have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5237, 5242 (2006).

2.  The criteria for a disability evaluation in excess of 10 
percent for graphospasm of the left hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5215, 
5220 - 5223 (2006).

3.  The criteria for a disability evaluation in excess of 10 
percent for graphospasm of the right hand have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5019, 5215, 
5220 - 5223 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial agency decision that is being appealed.  The 
RO's November 2003 notice letter informed the veteran that he 
could provide evidence to support his claims or location of 
such evidence and requested that he provide any evidence in 
his possession.  The notice letter notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim, 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  Similar letters were provided to the 
veteran in January 2005, April 2005, and March 2006.  It is 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  The 
duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  The notice letter mailed to the veteran in March 
2006 addressed the Dingess requirements.  In any event, as 
the claims are denied, any matter as to the assignment of a 
disability rating or effective date is moot.

Recognition is given to the fact that the complete VCAA 
notification was sent after the initial adjudication of the 
veteran's claim.  However, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  Although full VCCA-complying notice was not provided 
prior to the initial adjudication of the claim, the veteran 
had ample opportunity to respond, supplement the record, and 
participate in the adjudicatory process after the notice was 
given, and the case was then readjudicated by the RO.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

Treatment records have been obtained from VA and non-VA 
health care providers, including, but not limited to, William 
Beaumont Army Medical Center (AMC), B.L. Cromer, M.D., P. 
Garrido, MPT, R.O. Lundy, M.D., and the El Paso VA Medical 
Center (VAMC).  The veteran has not identified any other 
post-service medical care providers.  The veteran was 
afforded VA examinations in January 2004 and December 2005.  
In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.



Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2006).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

When a condition is not listed in the Schedule, it will be 
permissible to rate it under a closely-related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. 
§ 4.20 (2006).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 
4.59, painful motion is an important factor of disability 
from arthritis and actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

Lumbar spine

Service connection for residuals of a low back injury with 
traumatic arthritis of the lumbar spine was granted in 
September 1977.  A 10 percent disability evaluation was 
assigned under Diagnostic Code 5010, Arthritis due to trauma.  
That rating remained in effect until the veteran filed his 
claim for an increased rating in November 2003.  

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, are to be evaluated 
under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine.............100

Unfavorable ankylosis of the entire 
thoracolumbar 
spine  .....................................................50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine.....................................40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical 
spine...............................................
..............30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal 
kyphosis....................................................20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height.........................................................10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

Considering the evidence of record, the Board finds that the 
criteria to support a higher (20 percent) disability 
evaluation for lumbar spine disability with arthritis have 
not been demonstrated.  VA examination reports dated in 
January 2004 and December 2005 are negative for findings of 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  VA and non-VA 
treatment records are also silent in this respect.  The Board 
acknowledges the fact that the veteran has a slow gait, and 
that he is unable to walk on his toes or heels.  However, the 
December 2005 report clearly indicates that these problems 
are due to the residuals of a cerebrovascular accident that 
the veteran suffered in 2003 and not due to his back 
condition.  

There is also no evidence that the veteran's lumbar spine 
disability has resulted in forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees or a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees.  The 
veteran's December 2005 VA examination represents the worse 
findings pertaining to the veteran's back disability.  At 
that time, he demonstrated forward flexion to 80 degrees, 
backward extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
Mild pain was noted to begin and end at the terminal ranges.  
The earlier January 2004 VA examination report shows better 
ranges of motion.  Indeed, his ranges of motion at that time 
were noted to be normal.  Contemporaneous outpatient records 
also fail to show a greater severity of loss of range of 
motion.  

Further, although veteran complains of recurrent low back 
pain, stiffness, fatigue, and lack of endurance, the Board 
finds that the medical evidence does not reflect objective 
evidence of pain, instability, or weakness greater than that 
contemplated by the 10 percent rating.  While repetitive 
motion was not possible due to the residuals of the veteran's 
stroke, the December 2005 examination report estimated that 
he would not experience any additional loss of flexion during 
an acute flare up.  Further, while he might experience "mild 
functional impairment" during a period of flare up, the 
examiner stated the functional impairment would be secondary 
to the residuals of the veteran's stroke and not his back 
disability.  Application of 
38 C.F.R. §§ 4.40, 4.45, and 4.59 therefore does not provide 
a basis for a rating higher than 10 percent.  In other words, 
the Board finds that a disability evaluation under the rating 
criteria for lumbar spine disability would not yield a higher 
rating.

Consideration has also been given to whether a higher rating 
could be assigned for intervertebral disc syndrome.  Recent 
X-rays show advanced degenerative changes of the lumbar spine 
with spondylosisthesis.  A July 2004 MRI revealed at L4 a 
grade I anterolisthesis with annular bulging, foraminal 
elongation, ligamentum flavum hypertrophy, facet arthrosis, 
moderate severe canal stenosis, and foraminal stenosis.  
Nevertheless, the Board notes that a diagnosis of 
intervertebral disc syndrome has not been rendered.  The 
January 2004 and December 2005 VA examination reports 
specifically indicated that there was no evidence of 
radiculopathy.  Moreover, there is no evidence that the 
veteran has been prescribed bed rest for his back disability.  
As such, the Board finds the assignment of a higher (20 
percent) rating for intervertebral disc syndrome would be 
inappropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claim.  The evidence in this case is 
not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


Graphospasm of the left and right hands

Service connection for graphospasm of the left and right 
hands was granted in September 1977.  A 10 percent disability 
rating for both hands was assigned by analogy under 
Diagnostic Code 5019, Bursitis.  That rating remained in 
effect until the veteran filed his claim for an increased 
rating in November 2003.  By a rating decision dated in March 
2004, the veteran was granted separate compensable (10 
percent) disability ratings for graphospasm of the left and 
right hands.  The RO recharacterized the disability as being 
analogous to limitation of motion of the wrist (Diagnostic 
Code 5215).

Under Diagnostic Code 5019, bursitis is rated based on 
limitation of motion of the affected parts, as degenerative 
arthritis.  

With respect to limitation of function of the wrist, 10 
percent disability evaluation is assigned for either the 
major or minor hand with dorsiflexion less than 15 degrees or 
palmar flexion limited in line with the forearm. 38 C.F.R. § 
4.71a, Diagnostic Code 5215.  This is the maximum rating for 
limitation of wrist motion.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5214 (ankylosis of the 
wrist), a 30 percent evaluation may be assigned for favorable 
ankylosis of the major wrist, and a 20 percent evaluation is 
assigned for favorable ankylosis of the minor wrist, in 20 
degrees to 30 degrees dorsiflexion.

With respect to limitation of function of the fingers, 38 
C.F.R. § 4.71a, Diagnostic Code 5229 stipulates that an 
evaluation of 10 percent requires limitation of motion of the 
index finger (whether it effects a major or minor hand) with 
a gap of one inch (2.5 centimeters) or more between the 
fingertip and the proximal transverse crease of the palm of 
the hand, with the finger flexed to the extent possible or 
with extension of the index finger limited by more than 30 
degrees.  Any limitation of motion of the ring or little 
finger is noncompensable.  Diagnostic Code 5230 (2006).  
Motion of the thumb and fingers should be described by 
appropriate reference to the joints whose movement is 
limited, with a statement as to how near, in centimeters, the 
tip of the thumb can approximate the fingers, or how near the 
tips of the fingers can approximate the proximal transverse 
crease of palm.  38 C.F.R. § 4.71 (2006).

Under Diagnostic Code 5220, favorable ankylosis of five 
digits of one hand warrants a rating of 50 percent (major) or 
a rating of 40 percent (minor).  38 C.F.R. § 4.71a, 
Diagnostic Code 5220.

Under Diagnostic Code 5221, favorable ankylosis of four 
digits (thumb and any three fingers), warrants a rating of 50 
percent (major) or a rating of 40 percent (minor).  Favorable 
ankylosis of the index, long, ring, and little fingers 
warrants a rating of 40 percent (major) or a rating of 30 
percent (minor). 38 C.F.R. § 4.71a, Diagnostic Code 5221.

Under Diagnostic Code 5222, favorable ankylosis of the thumb 
and any two fingers warrants a rating of 40 percent (major) 
or a rating of 30 percent (minor).  Favorable ankylosis of 
the index, long, and ring; index, long, and little; or index, 
ring and little fingers warrants a rating of 30 percent 
(major) or a rating of 20 percent (minor).  Favorable 
ankylosis of the long, ring, and little fingers warrants a 
rating of 20 percent for either hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5222.

Under Diagnostic Code 5223, favorable ankylosis of the thumb 
and any finger warrants a rating of 30 percent (major) or a 
rating of 20 percent (minor).  Favorable ankylosis of the 
index and long; index and ring; or index and little fingers 
warrants a 20 percent rating for either hand.  Favorable 
ankylosis for the long and ring; long and little; or ring and 
little fingers, warrants a 10 percent rating for either hand.  
38 C.F.R. § 4.71a, Diagnostic Code 5223.

When he was examined by VA in January 2004, the veteran 
provided a history of intermittent hand cramping and numbness 
since service.  He said his stroke in May 2003 had worsened 
the pain and numbness in his right hand.  He endorsed 
decreased grip strength in each hand.  It was noted that the 
veteran was right-hand dominant.  All fingers of both hands 
could approximate the thumb and median transverse fold of the 
hand.  The thumb could approximate the median transverse fold 
of both hands as well.  The grip strength of the right hand 
was weaker than the left.  There was a positive Tinel's test 
at each wrist, which was attributed to carpal tunnel 
syndrome.  X-rays showed moderate degenerative joint disease 
in the long finger of the left hand.  The diagnosis was 
moderate left hand degenerative joint disease.

When he was examined by VA in December 2005, the veteran 
again gave a history of hand cramping and pain since service, 
which had worsened since he suffered a stroke in 2003.  He 
said the stroke affected his right hand with secondary 
weakness and tingling.  He added that he had therefore been 
using his left hand with greater frequency, which resulted in 
frequent cramping and numbness.  He stated both hands were 
weak and painful.  

On physical examination, the veteran had obvious residuals of 
his stroke in his right hand with secondary stiffness and 
neurological manifestations.  He could not completely flex 
his fingers.  There was also reduced hand strength when 
compared to the left hand.  There were reduced reflexes and 
positive signs for carpal tunnel syndrome.  The examiner 
described the veteran as having severe functional impairment 
of his right hand.  However, he said the impairment was due 
to the residuals of his stroke and not his service-connected 
graphospasm.  The neurological problems were also felt to be 
due to the residuals of the stroke as well as carpal tunnel 
syndrome.  With respect to his left hand, the veteran could 
oppose the tip of his fingers to the palmar surface with 
difficulty.  Grip strength was 4+/5.  He had positive 
neurological findings for carpal tunnel syndrome.  The 
examiner stated that the veteran had only "mild functional 
impairment" of the left hand, which was mostly due to his 
carpal tunnel syndrome instead of his graphospasm.  He added 
that he did not see any signs of graphospasm in either hand.  
The examiner explained that the veteran had signs of carpal 
tunnel syndrome and osteoarthritis of the hands that caused 
him to have disabilities of his hands, which was worsened on 
the right due to the residuals of the stroke and not the 
graphospasm.

In view of the foregoing examination reports and associated 
treatment records, the Board finds that the evidence does not 
support the assignment of a disability evaluation in excess 
of 10 percent for graphospasm of the left hand or right hand.  
The December 2005 VA examination report shows the veteran 
retains a full range of motion of the fingers of his left 
hand.  Recognition is given to the fact that the veteran 
demonstrated difficulty in achieving full range of motion due 
to pain and cramping.  However, these complaints were 
essentially considered in assigning him the current 10 
percent rating.  Application of 38 C.F.R. §§ 4.40, 4.45, and 
4.59 therefore does not provide a basis for a higher rating.  
The veteran is also already receiving the maximum schedular 
rating for limitation of motion of the wrist.  Thus, even 
considering any complaints of weakness, fatigability, or loss 
of function due to pain, a higher disability may not be 
assigned.  See Johnston v. Brown, 10 Vet. App. 80 (1997) (if 
a claimant is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 
4.40 and 4.45 are applicable).  Further, as the veteran 
clearly maintains an active range of motion of his finger, 
and there is no evidence of ankylosis of the wrist, the 
assignment of a higher rating based on ankylosis would be 
inappropriate.  

With respect to his right hand, the Board acknowledges that 
the veteran failed to obtain a full range of motion of his 
fingers.  It is also recognized that he experienced 
significant loss of grip strength along with neurological 
impairment, and that he was described as having severe 
functional impairment of the right hand.  However, as 
discussed above, the examiner attributed these problems to 
the residuals of the veteran's 2003 cerebrovascular accident 
and non-service connected carpal tunnel syndrome.  Indeed, 
the examiner stated that there was no current evidence of the 
service connected graphospasm.  The assignment of a 
disability rating in excess of 10 percent for graphospasm of 
the right hand is therefore not warranted.

For the reasons provided above, the preponderance of evidence 
is against the veteran's claims.  The evidence in this case 
is not so evenly balanced so as to allow application of the 
benefit-of- the-doubt rule as required by law and VA 
regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. § 3.102 (2006).


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for lumbar spine disability is denied.

Entitlement to a disability evaluation in excess of 10 
percent for graphospasm of the left hand is denied.

Entitlement to a disability evaluation in excess of 10 
percent for graphospasm of the right hand is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


